Citation Nr: 1507513	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  07-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), including as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2011, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case was returned to the Board.  In May 2013, the Board again remanded the case to obtain compliance with the Board's prior remand directives.  The case has now been returned to the Board for further appellate action.

The Board notes that the Veteran was scheduled for a Board hearing to be conducted in September 2010.  However, according to the Veterans Appeals Control and Locator System, the Veteran failed to appear for his scheduled Board hearing, has not shown good cause for his failure to appear, and has not requested rescheduling of the hearing.  Under these circumstances, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand the case again because the RO did not comply with the remand directives issued by the Board in the May 2013 remand.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, in the May 2013 remand directives, the Board ordered compliance with the January 2011 remand directives which required a VA examination to be conducted by an "appropriate physician."  Although the Veteran was afforded VA examinations in February 2011 and July 2013, each of those examinations was conducted and signed by a physician assistant.  Therefore, a new examination to be conducted by a physician is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate physician to determine the etiology of his currently diagnosed erectile dysfunction.   An examination conducted by a medical professional other than a physician may be grounds for further remand.

a. The physician must specifically state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's service-connected diabetes or PTSD caused or aggravated his erectile dysfunction.  As part of his or her analysis, the examiner should consider November 2003 and January 2004 VA treatment records regarding initial diagnosis of erectile dysfunction and July 1989 VA treatment records noting depression when evaluating the date of onset of each disability.

b. The physician must also state whether it is at least as likely as not that the Veteran's erectile dysfunction is otherwise related to his period of active service. 

c. If the physician finds that the Veteran's ED could be caused by multiple factors, the opinion must state whether diabetes mellitus, Type II or PTSD are among those factors, and to what degree they caused or aggravated the ED. 

d. The claims file must be made available to the examiner.  

e. A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.

2. If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


